DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5-8, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 2018/0007845).
In re claim 1, with reference to the abstract, [0254], [0261], and [0240-0249], Martin discloses a grow pod comprising: a plurality of carts for growing a plurality of respective plants; a plurality of pod environment affecters; and a pod computing device that includes a processor and a memory component that stores logic that, when executed by the processor, causes the grow pod to perform at least the following: receive a recipe program, wherein the recipe program defines a grow recipe for the grow pod, wherein the grow recipe includes actuation of at least a portion of the plurality of pod environment affecters to facilitate growth for the plurality of respective plants, wherein the recipe program was created via a scripting language that includes a plurality of commands for controlling the grow pod, wherein the plurality of commands are specific to the grow pod; and a plurality of instances of the recipe program wherein each of the plurality of instances controls a respective one of the plurality of carts. Not specifically disclosed is replicating the recipe program. However with reference to [0151] Martin discloses a plurality of instances each controlling a respective cart 
In re claim 2, with reference to [0234], Martin discloses an output device, wherein the logic further causes the output device to provide a status of each of the plurality of carts.
In re claim 5, with reference to [0007] and [0009], Martin discloses the plurality of pod environment affecters include at least one of the following: a heater, an air conditioner, a humidifier, a dehumidifier, a fan, an oxygen generator, or a carbon dioxide generator.
In re claim 6, with reference to [0225], Martin discloses the grow pod detects an issue with the recipe program and provides an alert regarding the issue.
In re claim 7, with reference to [0225], Martin discloses the recipe program includes a feature to alter a portion of the grow recipe at various times to further determine improvements to the recipe program.
In re claim 8, with reference to the abstract, [0254], [0261], and [0240-0249], Martin discloses a system for programming comprising: a grow pod that includes a plurality of carts for growing plants; and a programming computing device that includes a processor and a memory component that stores logic that, when executed by the processor, causes the system to perform at least the following: provide a scripting language that includes a plurality of commands for controlling the grow pod; receive data related to the grow pod; receive a command for the grow pod via the scripting language; utilize the command to create a recipe program that defines a grow recipe for the plants when utilized in the grow pod; and implement the recipe program on the grow pod, wherein implementing includes utilizing the grow pod to instantiate a plurality of instances of the recipe program wherein each of the plurality of instances controls a respective on of the plurality of carts. Not specifically disclosed is replicating the recipe program. However with reference to [0151] Martin discloses a plurality 
In re claim 12, with reference to [0007] and [0009], Martin discloses the grow pod includes a plurality of pod environment affecters, wherein the plurality of pod environment affecters includes at least one of the following: a heater, an air conditioner, a humidifier, a dehumidifier, a fan, an oxygen generator, or a carbon dioxide generator.
In re claim 13, with reference to [0225], Martin discloses the grow pod detects an issue with the recipe program and provides an alert regarding the issue.
In re claim 14, with reference to [0225], Martin discloses the recipe program includes a feature to alter a portion of the grow recipe at various times to further determine improvements to the recipe program.

Allowable Subject Matter
Claims 3-4 and 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA L BARLOW whose telephone number is (571)270-3113.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 



/MONICA L BARLOW/Primary Examiner, Art Unit 3644